Citation Nr: 1453293	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 through September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, among other issues, declined to reopen the Veteran's prior claim for service connection for residuals of a left ankle sprain.  The Veteran perfected a timely appeal as to that issue.

The Veteran testified during a February 2009 video conference hearing.  A transcript of this testimony is associated with the claims file.

In February 2010, the Board determined that new and material evidence was received to reopen the Veteran's claim.  The Board determined further that the issue of the Veteran's entitlement to service connection for residuals of left ankle strain needed to be remanded for further claims development. 

The RO undertook subsequent efforts to perform the development directed in the February 2010 remand and then returned the matter to the Board.  In April 2014, however, the Board determined that still additional development was necessary in regard to the Veteran's left ankle service connection claim.  Such development was to include:  obtaining records for any additional treatment received by the Veteran since May 2010; arranging the Veteran to undergo a new VA examination of her left ankle; and readjudication of the issue on appeal by the agency of original jurisdiction.  Although efforts have been made to perform the directed development action, for the reasons discussed fully below, the Board is of the opinion that still further development is necessary.

The issue of whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) has been raised by the Veteran in an October 2014 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it is of the opinion that further development of the issue of the Veteran's entitlement to service connection for residuals of a left ankle sprain is necessary in order to afford the Veteran full due process under the law.

Pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination of her claimed left ankle disability in July 2014.  The examiner noted that the Veteran did sustain a left ankle sprain during service, but, opined that the in-service sprain resolved fully.  He concluded ultimately that the Veteran's current left foot and ankle disorder is diagnosed properly as plantar fasciitis and status-post residuals of left peroneal tenosynovitis; and, opined that the current diagnosis is less likely than nor incurred in or caused by the in-service left ankle sprain.

Notably, the Veteran's service treatment records show that pes planus, which pre-existed the Veteran's enlistment into service, was noted during a May 1981 enlistment examination.  In view of the VA examiner's current diagnoses and the Veteran's pre-service history of pes planus, the evidence appears to raise the possibility that the current diagnosed left foot conditions may have resulted from the in-service aggravation, beyond its natural progression, of the Veteran's pre-service pes planus.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Under the circumstances, the claims file should be returned to the same VA examiner who performed the July 2014 VA examination.  The examiner should be asked to review the claims file and to provide an addendum opinion as to whether the Veteran's pre-service pes planus was aggravated beyond its natural progression by her active duty service.  If the same VA examiner who performed the July 2014 examination is unavailable, then the claims file should be provided to a different VA examiner for review and an opinion as to the foregoing medical question.

If either the July 2014 VA examiner or the newly designated VA examiner finds that the requested medical opinions cannot be rendered without a full examination of the Veteran, then the Veteran should be afforded a new VA examination.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the above addendum opinion and/or arranging a new VA examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for her left foot and ankle since July 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for residuals of a left ankle sprain.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion regarding her claimed left ankle disability.  The Veteran should be advised that, should a new examination of her left ankle and foot be necessary, it remains her responsibility to report for the scheduled VA examination and to cooperate with the development of her claim; failure to report without good cause may result in denial of her claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have treated her left ankle and foot since July 2014.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the July 2014 VA examination.  The examiner should review the entire claims file and provide the following opinions:

a)  was the Veteran's pre-service pes planus aggravated during her active duty service?

b)  do you believe that the Veteran's current plantar fasciitis and status-post residuals of left peroneal tenosynovitis resulted from in-service aggravation of the Veteran's pre-service pes planus?

c)  alternatively, do you believe that it is clear and unmistakable (i.e., undebatable) that the Veteran's current plantar fasciitis and status-post residuals of left peroneal tenosynovitis are either completely unrelated to, or the result of a natural progression, of the Veteran's pes planus?  

d)  does the Veteran have any current manifestations or residuals that resulted from in-service aggravation of the Veteran's pre-service pes planus?

A complete rationale for all expressed opinions, which includes citation to any relevant medical principles and the facts and evidence in the record must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the July 2014 VA examination is unavailable, then the claims file should be provided to another appropriate examiner for review.  If a new examination is deemed necessary, the Veteran should be arranged to undergo a new VA examination for a diagnosis corresponding to the Veteran's left ankle and foot and an opinion as to whether it is at least as likely as not that the diagnosed disorder was sustained by the Veteran during his active duty service, was caused by or resulted from an injury or illness sustained by the Veteran during her active duty service, or resulted from in-service aggravation of the Veteran's pre-existing pes planus.  All tests and studies deemed necessary by the examiner should be performed as part of the examination. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  If a new examination is deemed necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for residuals of a left ankle sprain should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



